Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Under page 8, line 26 contains the information "pivot stop 10", page 10, line 8 contains the information "shaft head stop 10".  Numerical 10 been rejected because it been used to identify different items in the specification.
Under page 8, line 28 contains the information "positioning stop 11", page 10, line 7 contains the information "upper platen arm stop 11".  Numerical 11 been rejected because it been used to identify different items in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by George, II et al. (US 5,247,874).
Regarding Independent Claim 1, George, II et al. disclose a grill for cooking food products, comprising:
an upper platen (upper platen 43A, Col 12 line 46, Figs 1-7);
a lower platen (lower platen 43B, Col 12 line 45, Figs 1-7), wherein the food products are placed on the lower platen (details see Figs 1-7);
a drive shaft (rear linkage bar 82, rod 97, Figs 1-7) having a drive shaft head (bar linkage 87 and stop 99, Fig 3), wherein the drive shaft and drive shaft head are operably connected to the upper platen (details see Fig 2);
an actuator (cam motor 101, Fig 3) operably connected to the drive shaft, wherein the actuator selectively retracts and extends the drive shaft, in order to control a vertical height of the upper platen with respect to the lower platen (activates, rotating the cam 100 downward to lower the platen 43A onto the food, Fig 4); and
a locking mechanism (rear linkage bar 82, latch 86, upper pivot point 98 and latch solenoid 104, Fig 2) operably connected to the upper platen, wherein the locking mechanism locks the upper platen in a horizontal position that is parallel to the lower platen (latch bar 86 drops into place, resting on the stop 99 and thus locking the upper platen assembly 94 into the horizontal position, parallel with the lower platen 43B, Col 12 line 42-45, Figs 2-3).
Regarding Claims 2-6 and 8-14, George, II et al. disclose the invention as claimed and as discussed above, and further disclose:
Claim 2, wherein the locking mechanism comprises: a drive mechanism (rear linkage bar 82, upper pivot point 98 and latch solenoid 104, Fig 2) connected to the upper platen; and
a locking pin (latch bar 86, Fig 2) operably connected to the drive mechanism,
wherein the drive mechanism selectively extends and retracts the locking pin (latch solenoid 104 activates, pulling the latch 86 upward away from the stop 99 and thus releasing the upper platen assembly 43A, Col 12 line 67- Col 13 line 1, Figs 1-7), and wherein in an extended position, the locking pin contacts the drive shaft head to lock the upper platen in the horizontal position (latch bar 86 drops into place, resting on the stop 99 and thus locking the upper platen assembly 94, Col 12 line 42-45, Figs 2-3).
Claim 3, wherein the locking pin contacts the drive shaft head in order to prevent rotation of the upper platen with respect to the drive shaft head when the upper platen is in a horizontal position (latch bar 86 contacted stop 99 to prevent rotation of upper platen 43A, Figs 2-3).
Claim 4, further comprising a platen arm (a combined housing and support 94, Figs 1-7) connected to a top of the upper platen and the drive shaft head (see Figs 2-3), wherein the drive mechanism and the locking pin are connected to the platen arm (rear linkage bar 82, upper pivot point 98, latch solenoid 104 and latch bar 86 are connected to 94, Fig 2).
Claim 5, wherein the platen arm is rotatably connected to the drive shaft head at a pivot point (94 is rotatably connected to bar linkage 87 at a pivot point between each 
Claim 6, wherein a point at which the locking pin contacts the drive shaft head when in the extended position (latch bar 86 contacts the stop 99 when in the locked position, Col 12 line 42-45, Figs 2-3) is above the pivot point (above the pivot point between 94 and bar linkage 87, Fig 1).
Claim 8, further comprising:
a housing (a housing in Fig 12);
a controller (set by the griddle computer…set by the electronic computer, Col 12 line 59-63) within the housing, wherein the controller is in communication with the actuator and the drive mechanism (controlling the force applied to the product, as well as providing an adjustable stop, Col 11 line 48-50; end of the cycle, the cam motor 101 activates... the latch solenoid 104 activates, Col 12, line 63-67); and
a user interface on a surface of the housing (microprocessor based controls, single board for all control functions, TABLE 2, Fig 12).
Claim 9, further comprising a cooking program stored on the controller (set by the griddle computer…set by the electronic computer, Col 12 line 59-63), wherein a user selects the program through the user interface (the user interface shown in Fig 12), and the controller operates the actuator and the drive mechanism according to the cooking program (end of the cycle, the cam motor 101 activates... the latch solenoid 104 activates, Col 12, line 63-67).
Claim 10, further comprising a switch in communication with the controller (means 32 for providing a signal responsive to the position of the magnetic member 31. 
Claim 11, wherein the controller (set by the griddle computer…set by the electronic computer, Col 12 line 59-63) determines an amount of current used by the drive mechanism (latch solenoid 104, Fig 2) when the drive mechanism extends the locking pin (latch solenoid 104 activates, pulling the latch 86 upward away from the stop 99 and thus releasing the upper platen assembly 43A, Col 12 line 67- Col 13 line 1, Figs 1-7), and the controller determines that the locking pin is fully extended when the current used by the drive mechanism spikes (Clearly, by setup, the controller can determines that the locking pin is fully extended when the current used by the drive mechanism spikes).
Claim 12, a method of cooking a food product with the grill of claim 1, comprising the steps of:
placing the food product on the lower platen (cooking food located between the first and second regions of the platens, Col 2 line 42-43, Fig 1);
controlling the actuator (cam motor 101, Fig 3) to lower the upper platen to a horizontal position (activates, rotating the cam 100 downward to lower the platen 43A onto the food, Fig 4) that is parallel to the lower platen (moving the upper platen into a horizontal position in contact with the food, Col 2 line 45-46, Figs 2-3);

controlling the upper platen to stay in the horizontal position after the upper platen contacts the food product (positioning an upper cooking surface in contact with  the product, Col 5 line 66-68).
Claim 13, a method of deforming a food product with the grill of claim 1, comprising the steps of:
placing the food product on the lower platen (cooking food located between the first and second regions of the platens, Col 2 line 42-43, Fig 1);
controlling the actuator (cam motor 101, Fig 3) to lower the upper platen to a horizontal position (activates, rotating the cam 100 downward to lower the platen 43A onto the food, Fig 4) that is parallel to the lower platen (moving the upper platen into a horizontal position in contact with the food, Col 2 line 45-46, Figs 2-3);
controlling the actuator to move the upper platen toward the lower platen, when the upper platen is in the horizontal position (the upper platens are positioned parallel to the lower platen by adjusting the latch position, Col 6 line 23-25), thereby compressing the food product; 
controlling the upper platen to stay in the horizontal position after the upper platen contacts the food product (positioning an upper cooking surface in contact with  the product, Col 5 line 66-68);
compressing the food product so that a thickness of the product after the compressing step is smaller than a thickness of the food product before the 
Claim 14, further comprising the step of, during the cooking step, changing a height of the upper platen with respect to the lower platen (the upper platens are positioned parallel to the lower platen by adjusting the latch position, Col 6 line 23-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over George, II et al. (US 5,247,874) in view of Harter et al. (US 6,079,321).
Regarding Claim 7, George, II et al. disclose wherein the platen arm (a combined housing and support 94, Figs 1-7) has a first pivot stop on an underside thereof (see Fig 1), and the drive shaft (bar linkage 87, Fig 3) has a second pivot stop thereon (second pivot stop at both end of 87, Fig 3).
George, II et al. disclose the invention as claimed and as discussed above; except wherein the platen arm has a first pivot stop on an underside thereof, and the drive shaft has a second pivot stop thereon, so that when the upper platen is in a horizontal position, the first pivot stop contacts the second pivot stop.
Harter et al. teach when an upper platen (an upper cooking platen 20, Figs 1-3, Col 4 line 31-32) is in a horizontal position (see Fig 1), a first pivot stop (arm pivot/stop heads 24, Figs 1-3, Col 4 line 47) contacts a second pivot stop (In Fig 2, a pivot stop at 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify George, II et al. with Harter’s further teaching of wherein the platen arm has a first pivot stop on an underside thereof, and the drive shaft has a second pivot stop thereon (taught by George, II et al. already), so that when the upper platen is in a horizontal position, the first pivot stop contacts the second pivot stop because Harter teaches, in Col 4 line 56-65, of providing an excellent mechanism design to control the rotational motion of the upper platen 20 during open and close operations during processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761